DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10-20 are pending.
Claims 8 and 9 have been canceled.
Claim 1 has been amended, incorporating features from claims 8 and 9.
Claims 11, and 13 have been amended.  
Claim 10 has been amended to be depend upon claim 1 instead of now canceled claim 8.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.  
The applicants have filed an amendment and made arguments based upon the changes.  Here, the applicants have focused upon the arguments concerning the features of the temperature sensor of Murao being only to detect the temperature of the melt material and not the nozzle tip.  The Jianjun reference teaches of a temperature sensor that is located in contact with the nozzle tip and thereby it is taught of determining the temperature of the nozzle tip.  The temperature sensor of Murao teaches of the capability of sensing the temperature from a distance and it would have been obvious for one of ordinary skill in the art to recognize and substitute the sensors wherein the nozzle tip temperature can be determined via the IR sensor and at a 
In regards to the later arguments concerning the combination of the references, the Examiner disagrees as stated above and in the rejection below of the combination of the references would teach the claimed invention, and that the combination would have been obvious to one skilled in the art.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The remaining arguments concerning the Mark, Van Pelt, Sidhu, Myerberg are directed to dependent claims that based upon now amended claim 1.  The arguments are thus directed to the features regarding Jianjun and Murao.
After reconsideration, the amended claims do not overcome rejection by the prior art references of Jianju in view of Murao.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jianjun (CN 106045283, see IDS) in view of Murao (US 2018/0111313) and Wolf (US 2016/0236408).
In regards to claim 1, Jianjun teaches a 3D printing system ([0045], glass melt extrusion 3D printing apparatus, Figures 1 and 4), comprising:
a heated chamber (see Figures 1 and 3, molding chamber 130);
a printing base plate (print platform 140) mounted inside said heated chamber; 
a cooling unit (high temperature cooling module 111, see Figure 4) mounted outside and above said heated chamber; 

wherein said cooling unit is configured to surround said printing nozzle's upper side outside said heated chamber for cooling said printing nozzle's upper side  ([0046], print head assembly 110 includes high temperature resistant cooling module 111 disposed outside the molding chamber 130, figure 4) and wherein said printing nozzle's lower side is mounted inside said heated chamber ([0046], nozzle 112 with heating system disposed inside the molding chamber 130) (see also Figure 5); and
a nozzle heating unit mounted inside said heated chamber and around said printing nozzle's lower side  (see also Figure 5, first and second heaters 240, 241) at a distance from the outer surface of said printing nozzle (Figure 5); said heating unit configured to heat said printing nozzle's lower side; said system configured to receive a printing material (Figures 1, 4, 5; glass rod 180) for printing a 3D model inside said heated chamber (see [0063], Figures 1 and 4);
a temperature measurement device mounted to said heated chamber and directed, through a window in the side wall of said heated chamber, to a tip of the printing nozzle, said temperature measurement device configured to measure said printing nozzle tip’s temperature.  (See Jianjun of Figure 5, sensor 260 that is in contact with the spray head 112 (nozzle), see also [0050]).

	Jianjun does not specifically teach of the printer controller configured to continuously or periodically receive temperature measurements from said temperature measurement device and change the power provided to said nozzle heating unit accordingly, and of the temperature sensor mounted outside the heated chamber.

Thus, it is applicable to recognize the use of the controller of the Murao reference with the temperature sensor 208 transmitting the controller, see [0165] of Murao that also teaches of the controller 215 that receives data from temperature sensor 207 and IR temp sensor 208, results for controlling the viscosity of the fused resin 209, see [0178] regarding heater in heating portion 203 of ejection head 206 and power source and supply that are controlled via heating instruction from the controller 215, and in [0191] shows the visocity of the resin is controlled by the controller from the feedback of the measurement from the temp sensor and in turns adjusts/controls the temperature of the heater, and the temperature of the heater is adjusted, [0057], and the temperature is controlled [0145].  The controlling via feedback from the measurement of the temperature sensor would encompass the claimed controller to continuously or periodically receive the temperature measurements as the claimed continuous or periodically is a broad interpretation of the measurement.  In regards to the power source that is connected to the heating device, this is an inherent feature in providing the energy in operating the heating module of Jianjun, and further Murao teaches of the power source for the heater, [0178].

Thereby, it would have been obvious for one of ordinary skill in the art to modify Jianjun with the controller and of the IR sensor as taught by Murao in controlling the heating in response to the sensor feedback as it allows for improved operations of the machine.

	In regards to claim 2, wherein said printing material is formed as one of a rod and a spool.  See Jianjun, glass rod 180.  

In regards to claim 3 (dependent upon claim 2), further comprising a feeding mechanism configured to feed said one of rod and spool into said printing nozzle's upper side. See Jianjun Figure 2, feed mechanism 120.

In regards to claim 4, wherein said printing material is one of glass, metal and ceramic.  See Jianjun glass rod 180.  This printing material is the material worked upon by the apparatus.


See Jianjun, Figure 5, sensor 260, see [0050], and further of Murao that teaches of IR temperature sensor 208, or IR camera

In regards to claim 12, wherein said printing nozzle's upper side is connected with said cooling unit.
See [0046] and Figure 4.
	
In regards to claim 13, wherein said plate is a movable plate and said printing nozzle is fixed.
See Jianjun [0047] of the printing platform (see printing platform 141, that moves on support rod 171) and the movable printing nozzle [0012] (see the XYZ positioning systems 150-152).

In regards to claim 14, wherein said plate and said printing nozzle are movable; wherein said cooling unit and said nozzle heating unit are configured to move along with said printing nozzle.
See Jianjun of the controlling movement of platform [0047] and movable printing nozzle [0012], and heating unit Figure 5, heats 240, 241, and cooling unit, high temp cooling module 111.


See Jianjun of and of the heating unit, see Figure 5, first and second heaters 240, 241, and the cooling unit see Figure 4, high temp cooling module 111.

Claim 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianjun in view of Murao as applied to claim 1 above, and further in view of Mark (US 2015/0314531).
In regards to claim 5, wherein said printing nozzle is made from one of inconel and platinum.
	Jianjun teaches in page 4 of translation of the nozzle (hot end guiding tube) made of copper, stainless steel, high temp resistant alloy, or ceramic.  Jianjun does not specifically teach of the nozzle made from Inconel or platinum.
In this case, Mark teaches in [0124] of the nozzle 708, 1802, and of the thermal resistor of the nozzle being one of stainless steel or Inconel (Inconel is a high temp resistant alloy).
	As seen, stainless steel and Inconel are known alternatives, and thus it would have been obvious for one of ordinary skill in the art to modify Jianjun in view of Murao and Wolf with the nozzle made from inconel as taught by Mark as a known alternate material in constructing the nozzle.

In regards to claim 20, wherein said printing nozzle, said nozzle cooling unit and said nozzle heating unit are movable; and said nozzle cooling unit and said nozzle 
In this regards, Mark further teaches of the nozzles (movable in the XYZ directions, see [0009]-[0010], that are connected by pipes (guide tube 74), the guide tube can be of flexible, see [0160] for guiding the filaments, see Figure 7 and also Figures 1B, 1C.  Thereby, Mark teaches of flexible pipes that connect to the nozzle, particularly allowing for feed of materials to the nozzle even when the nozzle changes position, and further one skilled in the art would recognize in applying this concept not only to the filament material, but also for cooling and heating fluids that are fed to the nozzles.
It would have been obvious for one of ordinary skill in the art to modify Jianjun in view of Murao with the flexible tubes for connecting to the printing nozzle as taught by Mark thereby to ensure feeding of the materials to the nozzle regardless of the positioning.   

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianjun in view of Murao as applied to claim 1 above, and further in view of Van Pelt (US 2016/0194233).
In regards to claim 6, wherein said heating unit is an induction coil; and wherein said system further comprises an induction machine configured to activate said induction coil.
Jianjun does not specifically teach of an induction coil and induction machine.
Van Pelt teaches of an induction coil that is arranged on the heating body of the printer head (nozzle), see [0008]. See induction coil 11 around printer head 1, allows for 
It would have been obvious for one of ordinary skill in the art to modify Jianjun in view of Murao with the induction coil and induction machine as taught by Van Pelt in providing a known alternate heating means particularly for glass materials in an additive manufacturing machine.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianjun in view of Murao and Van Pelt as applied to claims 1 and 6 above, and further in view of Sidhu (US 2010/0171792).
In regards to claim 7 (dependent upon claim claim 6), further comprising a fluid/gas chiller connected with said induction machine and said cooling unit for providing one of fluid and gas.  
Jianjun in view of Murao and Van Pelt does not specifically teach of the chiller connected with the induction machine. 
See Sidhu, Figure 4 of the water chiller 41 that connects with the induction coil 6, see also [0056], as it is known to provide chilled water flow to coil “to prevent it overheating.  This application of the chilled fluid to the induction coil used in a machine for fabrication of three-dimensional structures, see [0003].
It would have been obvious for one of ordinary skill in the art to modify Jianjun in view of Murao and Van Pelt with cooling fluid and cooling unit as taught by Sidhu in preventing the induction coil from overheating.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianjun in view of Murao as applied to claim 1 above, and further in view of Duty (US 2015/0183138) and Rios (US 2018/0027615).        
In regards to claim 16, further comprising a boron nitride sleeve configured to be mounted inside said printing nozzle.         
Jianjun does not specifically teach of the boron nitride sleeve. In this regards, Duty, see [0029] and Figures 1 and 2, teaches of 3D printing device having a nozzle 80 that includes a coil 120 for heating the barrel and the working material, the working material then being able to extrude out to deposit upon the build, as further, a thermally conductive wrap 105 (sleeve) is provided, the wrap being of boron nitride.
Further, Rios teaches of different arrangements of the nozzle, see Figures 3, 8, 14, 16 of the material guide 85 that is arranged in relation to the coil 110, the material guide is taught by Rios as comprises of boron nitride (see claim 17 of Rios), other materials includes metals and aluminum (see claims 15 and 16 of Rios).    
 It is thereby known in the art of the nozzle elements to include boron nitride and including on the exterior or the interior and wherein Jianjun teaches of a stainless steel tubing, this can be instead be boron nitride for the tube (sleeve) of the nozzle.  Whereby, it would have been obvious for one of ordinary skill in the art to modify Jianjun in view of Murao with the use of boron nitride sleeve as taught by Duty as it is a known material for its property to be used with induction coils, and further of the boron nitride material mounted on the interior of the nozzle as taught by Rios as it is a known configuration of the elements of the nozzle arrangement, these are seen as combining prior art elements according to known methods to yield predictable results.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianjun in view of Murao as applied to claim 1 above, and further in view of Myerberg (US 2017/0173692).
In regard to claim 17, further configured to pump inert gas into said heated chamber, and further, in regards to claim 18, further configured to suck air out of said heated chamber.
Jianjun fails to teach to pump inert gas into the chamber and to suck air out of the chamber.
Myerberg teaches of a 3D printer with nozzle 110 and liquefaction system 106 of the build material 102 onto a build plate 114 in a build chamber 101, and as taught in [0017] the build chamber that includes a vacuum to remove the oxygen (or air) from the build chamber and further providing inert gas.  The structure of Myerberg operates in controlling the environment within the build chamber.
It would have been obvious to one of ordinary skill in the art to modify Jianjun in view of Murao with the pump and suction to the chamber as taught by Myerberg in order to control the environment within the build chamber, this is seen as combining prior art elements according to known methods to yield predictable results.

Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianjun in view of Murao.
Jianjun teaches the claimed invention as shown above in regards to claim 1.
In regards to claim 11, wherein said heated chamber comprises an opening at the bottom configured to enable movement of said printing base plate; and wherein said 
Jianjun does not specifically teach of a thermal insulation blanket.
However, Jianjun does teach of a movable heat shield 160 at the top of the molding chamber 130 and includes but not limited to flat, folded, and flexible fire resistant materials, see page 8 of translation and also claim 8, meanwhile, the movement of the printing base plate 140 (printing platform) that is supported on a rod 171, a hole 172 in the center of the bottom insulation layer (see Figure 4).
In this regards, the flexible fire resistant materials taught by Jianjun would be recognized by one skilled in the art as the claimed thermal insulation blanket
It would have been obvious for one of ordinary skill in the art to apply further of the same insulation material from the flexible fire resistant materials (thermal insulation blanket) to be applied not only along the top portion but along the bottom portion near the hole of Jianjun to ensure the heated chamber remains isolated from the surrounding environment, as Jianjun already teaches of the bottom portion 170 as a bottom insulation layer, see page 7 of translations.  

In regards to claim 19, wherein the printing nozzle is heated to a temperature of more than 1000 °C.
Jianjun does not specifically teach the step of having the printing nozzle heated to a temperature more than 1000 C.
In this regards, the claimed feature is a process limitation as this is an intended use of heater.  Further, Jianjun teaches of having a micro-nano insulation board having .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form
In regards to the measurement of the nozzle tip temperature, Wolf US 2016/0236408 teaches of a 3D printing system that includes a thermal sensor [0109] in which the controller determines the temperature of the material through measure of the temperature sensor that is located at the thermal sensor opening 222 that is located adjacent to the tip 212, see Figure 17.  
In regards to Haider US 2019/0240730, [0068] teaches of sensors 176 including temperature sensors, and further including infrared detector, the sensors provide feedback to the controller 190 for controlling operation of the components of the system 100.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744